Title: To Thomas Jefferson from Gaetano Drago, 4 May 1789
From: Drago di Domenico, Gaetano
To: Jefferson, Thomas


Genes, 4 May 1789. It is due to repeated urging of Richard Codman, merchant of Boston, during his stay here that he has decided to submit to “L’Illustre Congrès des treize Provinces unies” the humble petition of which he encloses a copy. A glance will reveal his object. He has tried to accompany it with recommendations that will be useful. Yet, even though unknown to TJ, he dares to appeal to him for his protection, believing that the influence of a “Ministre aussi respectable” as TJ would promote the success of the project. “L’utilité que la Nouvelle République du Nord de L’Amerique peut retirer de ses liaisons avec le port de Cette Capitale, la facilité des Emprunts, dont à l’Exemple  d’autres Cours elle pourroit à l’occasion Jouir en Chargeant son Representant, Le probabilisme d’une trève avec les Barbaresques, laquelle feroit fleurir dans la Mediterranée son Commerce, m’ont paru des Circonstances dignes de l’attention du dit Congrès”—and moreover Congress would find him attached by duty as well as gratitude if he should be named consul, an office in which his long familiarity with the English idiom would be useful.—He will not importune TJ with overwhelming proofs but will only say that if TJ will forward his petition and add to it his worthy recommendation, he will feel under the most particular obligations to him.
